DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 1/12/22.  These drawings are Figures 1, 2.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendment and arguments, see pages 1-6 of the remarks filed on 1/12/2022, constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 8, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
             Examiner notes the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s).  Rather, each and every limitation of the claim(s) and their disclosed relationships are integral.  
             However, none of the prior art cited alone or in combination provides the motivation to teach a combined display panel, wherein the first sub-screen overlaps with the second sub-screen, each of the second pixel units is located directly above one of the first pixel units corresponding thereto, one of the first pixel units and one of the second pixel units are stacked to form a pixel unit of the combined display panel; 
wherein the first sub-screen comprises a first display area. and a first non-display area, the first pixel units are disposed on the first display area, the first non-display area is disposed adjacent to the first display area for setting a first control circuit; 
wherein the second sub-screen comprises a second display area and a second non-display area, the second pixel units are disposed on the second display area, the second non-display area is disposed adjacent to the second display area for setting a second control circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 









/VIJAY SHANKAR/Primary Examiner, Art Unit 2622